                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 SETH T. MORTIMORE,

           Plaintiff,

                        v.                            CAUSE NO. 3:19CV58-PPS/MGG

 ROBERT CARTER, et al.,

            Defendants.

                                   OPINION AND ORDER

       Seth T. Mortimore, a prisoner without a lawyer, has filed an amended complaint

(ECF 4) under 42 U.S.C. § 1983 alleging that he was wrongly reclassified while being

housed at the Westville Correctional Facility and that he was therefore ineligible to

apply for work release. Pursuant to 28 U.S.C. § 1915A, I must review a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. Courts apply the same standard under Section 1915A as when

deciding a motion under Federal Rule of Civil Procedure 12(b)(6). Lagerstrom v.

Kingston, 463 F.3d 621, 624 (7th Cir. 2006).

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must state a

claim for relief that is plausible on its face. Bissessur v. Indiana Univ. Bd. of Trs., 581 F.3d

599, 602-03 (7th Cir. 2009). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. at 603. Furthermore, “[a] document filed pro se
is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007). To state claim under 42 U.S.C. § 1983, a plaintiff must

allege: “(1) that defendants deprived him of a federal constitutional right; and (2) that

the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th

Cir. 2006).

       According to the complaint, throughout September of 2018, Mortimore received

a series of confusing communications regarding his classification designation. On

September 17, 2018, and September 19, 2018, he received forms indicating his

classification level was F3. But then forms dated September 18,, 2018, and September 25,

2018, indicated that Defendants Patrick Krueger, Andrew Pazera, and Jack Hendrix

enhanced his classification level to F5. On September 28, 2018, he received forms that

indicated his status had been reduced to F3. On September 30, 2018, Mortimore wrote to

Patrick Krueger requesting an explanation. He was then notified that his request for

work release had been denied, and that it could be resubmitted in March of 2019.

Responding to an appeal, Sonya Phipps indicated that his status for work release was

F5, and that no application for work release would be reviewed until March 2019. Then,

on December 12, 2018, Mortimore again received a communication indicating that his

classification status was F3. Mortimore has sued each individual referenced above. In

addition, he has sued Commissioner Robert Carter and Warden Mark Sevier alleging

that they failed to adequately train their employees, resulting in pain, anguish, and an

improper classification level within the facility.


                                              2
.

       To the extent that Mortimore challenges his length of confinement, he cannot

seek that remedy in a civil rights action. A civil rights action is the appropriate vehicle

to seek monetary damages, but a writ of habeas corpus is the exclusive remedy to

challenge the fact or duration of confinement. Glaus v. Anderson, 408 F.3d 382, 387-88

(7th Cir. 2005) (explaining the difference between civil rights and habeas remedies).

       To the extent that Mortimore is seeking monetary damages, the law is clear that

Mortimore does not have a protected liberty interest in a particular security

classification. See Sandin v. Conner, 515 U.S. 472, 486 (1995). Instead, a prisoner is entitled

to due process protections only when the state’s action imposes an “atypical and

significant hardship on him in relation to the ordinary incidents of prison life.” Id.; see

also DeTomaso v. McGinnis, 970 F.2d 211, 212 (7th Cir. 1992) (“[P]risoners possess neither

liberty nor property in their classifications and prison assignments.”). Mortimore does

not explain how his new classification poses either an “atypical” or “significant”

hardship in relation to the ordinary incidents of prison life. Therefore, I cannot find that

Mortimore has stated a due process claim.

       Though this complaint does not state a claim, and while it seems unlikely that

Mortimore will be able to state a claim against any of these defendants based on his

reclassification, it is not possible to definitively say that he could not do so. Therefore,

he will be permitted time to file a second amended complaint if he believes that

addressing the issues raised in this order will allow him to present the facts necessary to

state a claim. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013).


                                              3
      ACCORDINGLY, the court:

      (1) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

form and send it to Seth T. Mortimore;

      (2) GRANTS Seth T. Mortimore to and including July 31, 2019, to file a second

amended complaint; and

      (3) CAUTIONS him that if he does not respond by the deadline, this case will be

dismissed pursuant to 28 U.S.C. § 1915A because the current complaint does not state a

claim for which relief can be granted.

      SO ORDERED on June 26, 2019.

                                                /s/ Philip P. Simon
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          4
